                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                  CRIMINAL NO. 15-10182-RWZ


                                  UNITED STATES OF AMERICA

                                                     v.

                                        LUIS GUZMAN-ORTIZ


                           MEMORANDUM OF DECISION & ORDER

                                            March 14, 2019


ZOBEL, S.D.J.

        On June 19, 2018, a jury convicted defendant of conspiring with Oristel Soto-

Peguero to distribute and possess with intent to distribute heroin, Count 6 of the

Superseding Indictment1 (Docket # 82). See 21 U.S.C. § 846. The jury failed to reach

a verdict on Count 4 that charged the substantive offense, possession of heroin with

intent to distribute in violation of 21 U.S.C. § 841(a)(1). See Docket # 240. Now before

me is defendant’s renewed motion for judgment of acquittal (Docket # 241).

I.      Factual Background

        The court reviews the evidence presented at trial, including all reasonable

inferences which may be drawn therefrom, in the light most favorable to the

government. See United States v. Hyson, 721 F.2d 856, 860 (1st Cir. 1983). This


        1
            In a separate trial Soto-Peguero was found guilty on two counts of possession with intent to
distribute heroin (Counts 2 and 3), one count of conspiracy with Mercedes J. Cabral to distribute (Count
5), and one count of use of a firearm in relation to the substantive drug offense (Count 8). The jury found
him not guilty of conspiracy to distribute with Guzm an-Ortiz (Count 6), the sam e count on which Guzm an-
Ortiz was later convicted.
evidence pertains almost entirely to events that occurred in the afternoon and evening

of July 6, 2015, at 632 Norwest Drive, Norwood, Massachusetts, the residence of co-

defendants Soto-Peguero and Cabral. Because Cabral had earlier pled guilty to the

charges against her and Soto-Peguero was found guilty in a separate trial, Guzman-

Ortiz was the sole defendant in the instant proceeding. In this trial the government

presented the testimony of five law enforcement personnel, two agents of the Drug

Enforcement Administration (“DEA”), as well as three state and local police officers who

were part of an anti-crime task force that worked with the DEA, all hereafter referred to

as “agents.” The evidence also included photographs, substances found in bags,

charts reflecting tests on substances seized, and transcripts of intercepted telephone

calls and messages.

       The evidence showed that at 1:43 p.m. on that day, Eddyberto Mejia-Ramos,

known to the agents as a heroin dealer in Taunton, Massachusetts, spoke by telephone

with Soto-Peguero, who was one of his suppliers. Law enforcement agents, who had

been conducting a months-long wiretap investigation of Mejia-Ramos, intercepted the

call. Soto-Peguero told Mejia-Ramos, “Call me because ... because I have a lot of food

.... I have a lot of food around. I got ready for you.” Tr. Ex. 1.1. “Food” was a code

word for heroin. Mejia-Ramos told Soto-Peguero, “I’ll call you ... around three, between

three and four I’ll call you.” Id.

       Based on this call, agents established surveillance of the Norwood apartment

that afternoon. They observed no activity until around 6:00 p.m., when Cabral left the

apartment in a car and apparently went grocery shopping. She returned about an hour

later, entered the apartment briefly, and then fetched the groceries from her vehicle,

                                             2
assisted by defendant and Soto-Peguero. This was the first notice of defendant’s

presence at the apartment. The agents had not known of, or seen, defendant before

that day.2

        At 8:57 p.m. that evening, after a short exchange of text messages, Mejia-

Ramos called Soto-Peguero and said “I’ll be ready ... Get here at ten .... Send me

something heavy, heavy duty.” Tr. Ex. 1.3. “[S]omething heavy” meant a large amount

of heroin. Soto-Peguero replied that he would send Cabral, and she left the apartment

shortly thereafter. In a 9:38 p.m. phone call, Soto-Peguero informed Mejia-Ramos:

“she’s around there on her way, the woman. In twenty minutes, half an hour around

there.” Tr. Ex. 1.4. None of the intercepted communications referred to or were

exchanged with defendant, nor was there any evidence of his knowledge thereof.

        Agents followed Cabral as she traveled towards Taunton and coordinated a stop

of her vehicle. She was arrested after police seized from her purse 918 grams of

heroin in the form of seven to ten bricks wrapped in green cellophane. Although

forensics later identified latent fingerprints on the bricks matching Soto-Peguero’s, no

such evidence of defendant’s participation was adduced.

        Shortly after Cabral’s arrest, around 10:00 p.m., agents approached the front

and rear entrances of the Norwood apartment to enter and freeze the premises pending

issuance of a search warrant. A detective knocked on the front door and yelled loudly



        2
            Prior to trial the court allowed defendant’s m otion in lim ine to exclude from the trial evidence of
his July 3, 2015, arrest in connection with a heroin sale. See Docket # 231 at 2. That transaction
generated a crim inal proceeding in the state court which was ultim ately dism issed by that court for
violations of defendant’s Fourth Am endm ent rights. This court in its ruling also excluded evidence of
Soto-Peguero’s use of a firearm during the July 6, 2015, raid. These rulings are not at issue in the present
m otion.

                                                       3
to announce the presence of the police. No one answered, but the agents heard

movement within the apartment. As they tried unsuccessfully to breach the front door

with a ram, Soto-Peguero and defendant apparently moved upstairs and were observed

at the window in the front upstairs bedroom. The agents then broke the glass sliding

door at the back of the apartment, gained entry and opened the front door. They

ordered Soto-Peguero and defendant to come downstairs and arrested them.

       The agents found heroin and drug distribution paraphernalia throughout the

apartment. One kilogram of heroin, wrapped entirely in black electrical tape, was

partially stuffed in an air vent below the window in the upstairs room where defendant

and Soto-Peguero had been observed during the attempted front door entry. That

room was sparsely furnished with only an air mattress (without bedding), the box

therefor, some suitcases, and miscellaneous items on the floor. In a second upstairs

bedroom, the agents located 834 grams of heroin inside a black plastic bag, as well as

six cell phones and a smaller portion of heroin. This room also contained a bed, but

with bedding , night stands, two bureaus, women’s and men’s clothing, and pictures of

Soto-Peguero and Cabral together. The evidence suggests that this was Soto-Peguero

and Cabral’s bedroom. The evidence is not clear, however, as to defendant’s presence

in that room at any time.

       Downstairs, the apartment comprised a sparsely furnished living room and an

open area with a kitchen. In the kitchen dirty pans were on the stove and the remnants

of a fried chicken dinner, on the counter. Two items associated with drug distribution

activity were plainly visible: the base of a blender or grinder sitting in the center of the

living room floor, and a roll of green cellophane wrapping material similar in appearance

                                              4
to the material used for wrapping the heroin found on Cabral. Other drug distribution

paraphernalia was located behind closed doors or otherwise out of sight: inside a

hallway closet, agents found a small bag of heroin, cutting agent, zip lock bags,

aluminum mixing bowls with drug residue, a digital scale, and a mold for use in a

hydraulic drug press; in a bathroom/laundry area, the drug press itself was found inside

a large bag. There was no evidence that the drug distribution paraphernalia had been

used on the day in question, or that the heroin seized from Cabral had been prepared

and packaged that day, or that defendant was aware of or had participated in such

activities.

        Defendant moved for judgment of acquittal at the close of the evidence. Though

the court maintained the view that “this is a very, very, very thin case,” Tr. 2-90, it

allowed the jury to render a verdict. After his conviction on the conspiracy count only,

defendant renewed his motion. The matter was thereafter briefed by both parties.

II.     Legal Principles

        A.    Standard of Review

        In deciding a Rule 29 motion the court’s task is to determine whether a rational

jury could find guilt beyond a reasonable doubt from the evidence presented. See

United States v. Olbres, 61 F.3d 967, 970 (1st Cir. 1995). If the jury could not so find

the conviction must be reversed. Fed. R. Crim. P. 29 (court “must enter a judgment of

acquittal of any offense for which the evidence is insufficient to sustain a conviction.”).

Even “if the evidence, viewed in the light most favorable to the verdict, gives equal or

nearly equal circumstantial support to a theory of guilt and a theory of innocence of the

crime charged, this court must reverse the conviction,” because in such a case “a

                                              5
reasonable jury must necessarily entertain a reasonable doubt.” United States v.

Flores–Rivera, 56 F.3d 319, 323 (1st Cir.1995) (internal quotation marks and emphasis

omitted).

       Nonetheless, the court reviews the evidence in favor of the verdict and assumes

that the jury made all reasonable inferences to the benefit of the prosecution and

resolved credibility disputes and conflicting evidence in its favor. See United States v.

Batista-Polanco, 927 F.2d 14, 17 (1st Cir. 1991). That standard poses “daunting

hurdles” for the defendant. United States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006). It is

“rare” for the court to reverse a conviction under Rule 29. See United States v.

López-Díaz, 794 F.3d 106, 108 (1st Cir. 2015).

       B.     Elements of the Offense of Conviction

       A criminal conspiracy is an agreement between two or more persons to

accomplish an unlawful purpose. United States v. Dellosantos, 649 F.3d 109, 115 (1st

Cir. 2011). To convict defendant of conspiracy in violation of 21 U.S.C. § 846, the

government was required to prove that “(1) a conspiracy existed, (2) the defendant had

knowledge of the conspiracy, and (3) the defendant knowingly and voluntarily

participated in the conspiracy. Under the third element, the evidence must establish

that the defendant both intended to join the conspiracy and intended to effectuate the

objects of the conspiracy.” Id.3


       3
           The charge to the jury in this case explained conspiracy as requiring proof of
two elements: 1) that there was an agreement by two or more persons to accomplish an
unlawful purpose, i.e. to distribute heroin, and 2) that the defendant knowingly and
wilfully joined in the unlawful plan with an understanding of its unlawful character.
However, the explanation of and elaboration on these elements followed the case law
as set forth above.

                                            6
       Criminal conspiracies are naturally secretive and the government need not prove

an express agreement between co-conspirators. United States v. Morillo, 158 F.3d 18,

23 (1st Cir. 1998) (“[t]he agreement itself need not be express, but may consist of no

more than a tacit understanding.”) (internal punctuation omitted); see Glasser v. United

States, 315 U.S. 60, 80 (1942) (tacit agreement to violate law may be demonstrated by

a “development and a collocation of circumstances”). However, while the government

may prove the charge entirely with circumstantial evidence, “[m]ere presence at the

scene of a crime,” without more, “is insufficient to prove membership in a conspiracy.”

United States v. Ocampo, 964 F.2d 80, 82 (1st Cir. 1992). Similarly, the fact that a

defendant “knew what was going on” is, by itself, “not enough to establish intent to

conspire.” Id.; see also United States v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008)

(“suspicious circumstances are not enough to sustain a conviction for conspiracy, and

mere association with those implicated in an unlawful undertaking is not enough to

prove knowing involvement; likewise, a defendant's mere presence at the scene of a

criminal act or association with conspirators does not constitute intentional participation

in the conspiracy, even if the defendant has knowledge of the conspiracy.”) (internal

quotation marks, citations omitted).

III.   Application

       Defendant contends that only by “speculatively piling unreasonable inference on

top of unsupported inference” could the jury determine that defendant, with the requisite

intent, agreed with Soto-Peguero to distribute and possess with intent to distribute

heroin. Docket # 259 at 11. Absent unallowable conjecture, according to defendant,

the evidence only shows that he was “merely present” inside the Norwood apartment

                                             7
for a few hours on the day in question, and “merely associated with” Soto-Peguero and

Cabral that day, although he, “possibly, knew then that Soto-Peguero possessed with

intent to distribute heroin.” Id.

       The government counters that defendant’s “strongly suggestive presence at a

drug trafficking hub, his evident knowledge of the activity being conducted there, and

his concerted action with Soto-Peguero to escape law enforcement and hide evidence,

is sufficient to support a conspiracy conviction.” Docket # 261 at 8. While it concedes

that defendant’s presence in the Norwood apartment alone is insufficient grounds for

his conviction, the government insists that the jury could permissibly infer the required

elements of the conspiracy charged by considering defendant’s presence alongside

“attendant circumstances probative of guilt.” Id. The government points to certain facts

and circumstances that, it argues, are sufficient, in combination with defendant’s

presence and knowledge, to ground the jury’s inference of a conspiracy.

       First, the government contends that “[t]he defendant’s attempt to flee with

Soto-Peguero supports the inference that he was an active participant in the drug

conspiracy.” Docket # 261 at 11. But the evidence showed only that neither Soto-

Peguero nor defendant opened the door to the apartment when police knocked and

that both ran upstairs as agents were pounding on the front door. That is hardly “flight

from the police,” and is nothing like the activity described in the cases cited by the

government. See United States v. Isler, 429 F.3d 19, 25 (1st Cir. 2005) (evidence of

flight supporting inference of guilt included attempt to leave building after police entered

and engaging in a “violent struggle” with officers while “attempting to force their way

past” police); United States v. Carpenter, 403 F.3d 9, 12 (1st Cir. 2005) (evidence of

                                             8
flight supporting inference of guilt included that defendant “recklessly ... fled a traffic

stop, r[a]n from his wrecked vehicle, and engaged the police in a life-threatening foot

pursuit across a busy interstate highway”). Likewise, the fact that defendant may have

witnessed or assisted Soto-Peguero in hastily hiding one kilogram of heroin in the

bedroom air vent is not, without more, probative of his agreement to distribute the

drugs. To the extent the jury inferred from this conduct defendant’s participation in a

conspiracy to distribute heroin, such an inference was unreasonable.

       Second, the government asserts that because defendant did not live in the

Norwood apartment, and there was “no other apparent explanation for [his] presence in

the apartment,” the only reasonable inference is that “his visit was for a drug-related

purpose.” Docket # 261 at 12, 13. This argument does not accord with the evidence

available to the jury. There was no direct or circumstantial evidence showing or

permitting the inference that defendant visited the apartment for any particular reason

or that he, in any way, participated in handling the heroin found on Cabral. Guzman-

Ortiz’s only drug-related activity occurred in response to the raid by law enforcement.

There was, however, evidence of his participation in gathering and moving groceries

and later dining with Soto-Peguero and Cabral. Though “the government need not

exclude every reasonable hypothesis of innocence in order to sustain the conviction,”

United States v. Valerio, 48 F.3d 58, 64 (1st Cir. 1995), the evidence adduced in this

trial does not permit the jury to find beyond a reasonable doubt that defendant could

have been present in the Norwood apartment only, or even primarily, for an unlawful

reason.



                                               9
       Finally, the government argues that the jury was entitled to infer defendant’s guilt

from his presence in the Norwood apartment because “it runs counter to human

experience to suppose that criminal conspirators would welcome innocent

nonparticipants as witnesses to their crimes.” Batista-Polanco, 927 F.2d at 18. In that

case the appellant had been present in an apartment “conspicuously strewn with

evidence of a large-scale heroin packaging operation.” See id. Evidence showed that

the heroin was being packaged at a kitchen table surrounded by six seats and that

appellant was one of six men arrested in the apartment that day. On defendant’s

sufficiency challenge, the First Circuit upheld the conviction after ruling that the jury was

entitled to rely upon this evidence and their common sense to infer that the defendant

was a member of the drug conspiracy.

       In this case, as noted earlier, defendant’s presence in the apartment is

undisputed and the evidence supports a finding that he, at some point, knew illegal

drug activity was conducted therein. But the only evidence of his participation in such

activity, or his agreement to so participate, was his response, jointly with Soto-Peguero,

to the attempted and ultimately successful entry into the apartment by the agents. That

evidence provides an insufficient basis for finding or inferring the existence of an

agreement between defendant and Soto-Peguero to possess and distribute heroin, and

to determine beyond a reasonable doubt that defendant intentionally entered into such

a compact with the requisite knowledge and purpose. See Hyson, 721 F.2d at 863

(reversing conviction where “[defendant] may have known what was going on, but there

is no evidence that he participated in the conspiracy.”).   See also United States v.

Spinney, 65 F.3d 231, 234 (1st Cir.1995) (court must “reject those evidentiary

                                             10
interpretations and illations that are unreasonable, insupportable, or overly

speculative.”).

       Moreover, unlike the facts shown in Batista-Polanco, there was, in this case, no

evidence that the drug distribution paraphernalia was “conspicuously strewn” about the

Norwood apartment. While cellophane wrapping, a blender, and several cell phones

were indisputably in plain view, the presence of these items without more is insufficient

to allow the jury to infer that heroin processing or packaging occurred in view of

defendant or with his participation. The evidence did show that Soto-Peguero spoke

with and texted Mejia-Ramos about heroin sales on several occasions during the

afternoon and evening of July 6, 2015, but, as noted earlier, there was no testimony

that defendant heard or viewed these communications, or had any knowledge thereof.

The jury simply had no evidence to support a finding of the existence of the charged

conspiracy and it could not reasonably rely upon an “understanding of human behavior”

to assume that defendant must have been a participant in that conspiracy. See Valerio,

48 F.3d at 64 (noting that courts are “loath to stack inference upon inference in order to

uphold the jury’s verdict.”).

       In sum, no evidence showed defendant’s participation or agreement to

participate in any drug-related activity except the attempted hiding of a package of

heroin in response to the law enforcement raid. That activity, without more, is

insufficient to show the charged conspiracy and, given the lack of any evidence of the

nature of the parties’ relationship, human experience cannot, in this case, support the

verdict.



                                            11
IV.    Conclusion

       Defendant’s motion for judgment of acquittal (Docket # 241) is allowed.

       Because the evidence was insufficient to sustain the jury’s verdict on Count 6,

the verdict on that Count is set aside, and it is ordered that judgment of acquittal be

entered on that Count. Because the jury failed to reach a verdict on Count 4, it is

further ordered that judgment of acquittal be entered on that Count. See Fed. R. Crim.

P. 29(c)(2).



       March 14, 2019                                       /s/Rya W. Zobel

          DATE                                               RYA W . ZOBEL
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                            12
